         Case 1:13-cr-00181-JPO Document 110 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                      -v-                                            13-CR-181 (JPO)

 DOMINGO VENTURA,                                                         ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Domingo Ventura is serving a sentence of 151 months’ imprisonment

following his conviction for drug trafficking. That sentence was imposed by Judge Katherine B.

Forrest in February 2014. Defendant has moved for compassionate release under the First Step

Act, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic and his medical conditions.

(See Dkt. No. 107.) The Government has opposed Defendant’s motion. (See Dkt. No. 109.)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, No. 02 Cr. 743, 2020 WL 497987, at *1 (S.D.N.Y.

Jan. 15, 2020). Under the First Step Act of 2018, a court is permitted to reduce a term of

imprisonment if, after considering the factors in 18 U.S.C. § 3553(a), “it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). The applicable policy statement, U.S.S.G. § 1B1.13, outlines four

circumstances that constitute “extraordinary and compelling reasons” and thus justify a sentence

reduction. One of those circumstances is where the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The policy statement also


                                                      1
         Case 1:13-cr-00181-JPO Document 110 Filed 09/24/20 Page 2 of 2




requires that the defendant not pose “a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

       Defendant alleges that he has exhausted his administrative remedies and attaches a copy

of a form, dated June 1, 2020, asking the warden of his facility to request compassionate relief on

Defendant’s behalf. He alleges that the warden has not responded to his request as of early July

2020. While the Government states that the Bureau of Prisons has no record of Defendant’s

request to the warden, the Court finds Defendant’s showing to be sufficient to establish by a

preponderance of evidence that Defendant likely presented his request to prison staff on or about

June 1, 2020. Because more than 30 days have passed since the submission of that request,

Defendant has satisfied the exhaustion requirement under § 3582(c)(1).

       The Court does not find that there are “extraordinary and compelling reasons” warranting

Defendant’s release at this time. Defendant is 53 years old. While he does have certain medical

conditions, he does not appear to suffer from any of the conditions identified by the CDC as

creating particular high risk for COVID-19. He is not disabled and does not appear to be unable

to perform the functions of daily living or to care for himself in a prison setting. In the event that

his health status should significantly change, he may renew his request with this Court after

exhausting his administrative remedies with the BOP.

       Accordingly, Defendant’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1) is denied.

       The Clerk of Court is directed to close the motion at Docket Number 107.

       Counsel for the Government is directed to mail a copy of this order to Defendant.

       SO ORDERED.

Dated: September 23, 2020
       New York, New York



                                                      2
